Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 claims unwinding the aircraft. It is unclear what this is referencing. Is this referring to unwinding the aircraft after capture to retrieve? Appropriate correction is required and language needed to clarify the limitation of the method step. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamble US 20170284371 and Grubb US 20170369185.
Re’ Claim 1. Gamble Discloses A method of recovering an aircraft 100, the method comprising: moving the aircraft toward a suspended recovery line; contacting a portion of a rotor 140 of the aircraft with the recovery line; and drawing the recovery line with rotation to capture the aircraft (Paragraph [0048]).
Gamble does not disclose a rotor hook. Grubb teaches a lift surface 113, of a vehicle 100, and a hook 140 on the lift surface for capturing the vehicle. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the recovery line hook of Grubb in the invention of Gamble in order to ensure the recovery line was positively retained on capture. 
Re’ Claim 2-3. Gamble and Grubb teaches The method as defined in claim 1, Grubb further teaches further including restricting, via a lock having a pivoting lever 142, the recovery line to the rotor hook. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the recovery line hook and lock of Grubb in the invention of Gamble in order to ensure the recovery line was positively retained on capture.
Re’ Claim 4, 7. Gamble Discloses The method as defined in claim 1, wherein the portion of the rotor includes a distal portion of the rotor (as the capture recovery line would contact the rotor as it approaches the vehicle).
Re’ Claim 5. Gamble Discloses The method as defined in claim 1, wherein drawing the recovery line to a rotor hook includes moving the recovery line toward a rotating hub (this is inherent as when it contacts the rotors of a rotating hub as in Gamble the line would catch and wrap as it is being captured).
Re’ Claim 6. Gamble and Grubb teaches The method as defined in claim 1, Grubb further teaching wherein drawing the recovery line to a rotor hook includes drawing the recovery line to a groove (the hook having a groove 143) of the rotor hook. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the recovery line hook of Grubb in the invention of Gamble in order to ensure the recovery line was positively retained on capture.
Re’ Claim 9-10. Gamble Discloses The method as defined in claim 1, wherein drawing the recovery line to the rotor hook includes suspending and wrapping around the aircraft the aircraft with the tether line (as the aircraft gets caught inherently is suspended and trapped by the line wrapping around the aircraft).
Allowable Subject Matter
Claims 11-20 are allowed. 
The prior art alone or in combination does not teach the method of capturing an aerial vehicle as claimed, including a hook attached to the hub of a rotor and drawing a recovery capture line in.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642